Title: From George Washington to Jeremiah Wadsworth, 26 September 1779
From: Washington, George
To: Wadsworth, Jeremiah


        
          Sir,
          Head Quarters West Point Septr 26th 1779
        
        Although I have no official information of Count D’Estaings leaving the West Indies, or of his intentions to come to this continent—Yet there are so many reports that the first has taken place, that I think it is not to be doubted; and some circumstances attending the reports seem to indicate, that the Continent is his destination. If the Count should arrive, the period when he will appear in all probability, is not far distant—and it will be with an intention to carry on with us a combined operation against the Enemy. And as it will be necessary for us in such case, to make every practicable effort on our part, and we may have occasion to call in the aid of a considerable body of Militia—It is my wish that you immediately pursue every measure in your power for providing supplies and stores of provision for such a contingency, and at places from which it can be with ease and convenience forwarded to the army as it may be wanted. If the Count is coming—I should suppose our operations will be directed against New York. I mention this circumstance that you may the better govern yourself with respect to the places of deposit. The Quarter Master Genl, will of course, give you every assistance in the article of transportation. I am Sir With great respect Yr Most Obet, servant
        
          Go: Washington
        
      